Case 2:19-cv-00257-JPH-MJD Document 82 Filed 01/21/21 Page 1 of 10 PageID #: 473




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 JAMES A. SMITH,                                     )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )      No. 2:19-cv-00257-JPH-MJD
                                                     )
 RICHARD BROWN,                                      )
 FRANK LITTLEJOHN,                                   )
 JERRY SNYDER,                                       )
 BEVERLY GILMORE,                                    )
 CHARLES DUGAN,                                      )
 JERRICHA MEEKS,                                     )
 DAWN AMMERMAN,                                      )
 JOSHUA COLLINS,                                     )
 RANDALL PURCELL,                                    )
 BRUCE LEMMON,                                       )
 ROBERT CARTER,                                      )
 JACK HENDRIX,                                       )
 MICHAEL OSBURN,                                     )
 MATT LEOHR,                                         )
 ANDREA MASON,                                       )
                                                     )
                              Defendants.            )


              ENTRY ON DEFENDANTS' PARTIAL MOTION TO DISMISS

                                            I. Background

        Plaintiff James A. Smith, an Indiana prisoner, filed a pro se complaint under 42

 U.S.C. § 1983 alleging that Defendants violated his Eighth and Fourteenth Amendment rights

 when they placed and kept him in administrative segregation on the Secure Housing Unit (SHU)

 at Wabash Valley Correctional Facility (Wabash Valley). Dkt. 1. After counsel appeared on behalf

 of Mr. Smith, he filed a 63-page amended complaint. Dkt. 41.

        The Court concisely summarizes the allegations in amended complaint as follows. Mr.

 Smith was held in solitary confinement from March 24, 2011 until February 6, 2019. Dkt. 41, ¶ 1.

                                                 1
Case 2:19-cv-00257-JPH-MJD Document 82 Filed 01/21/21 Page 2 of 10 PageID #: 474




 On March 10, 2015, he was released from solitary confinement and placed in F housing unit but

 was returned after less than 24 hours because he was assaulted by another inmate. Dkt. 41, ¶¶ 172,

 194. This allegedly violated Mr. Smith's Fourteenth Amendment due process rights because he

 was confined in solitary confinement without meaningful review of that placement. Id. at 62. The

 conditions of his confinement also allegedly violated the Eighth Amendment. Id. He further alleges

 violations of his Fourth and Fifth Amendment rights and brings state law tort claims. Id. at 62-63.

         The defendants have filed a partial motion to dismiss, alleging that any claims based on

 alleged conduct that took place between March 24, 2011 and March 10, 2015, should be dismissed

 as barred by the applicable statute of limitations. They also argue that this includes all claims

 against Beverly Gilmore. 1

                                                   II. Legal Standard

          The defendants seek relief under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

 but "the appropriate vehicle for resolving an affirmative defense is a motion for judgment on the

 pleadings under Rule 12(c), not a Rule 12(b)(6) motion." Gunn v. Cont'l Cas. Co., 968 F.3d 802,

 806 (7th Cir. 2020); see also Brownmark Films, LLC v. Comedy Partners, 682 F.3d 687, 690 (7th

 Cir. 2012) (stating, "we have repeatedly cautioned that the proper heading for such motions is Rule

 12(c), since an affirmative defense is external to the complaint."); cf. Brooks v. Ross, 578 F.3d

 574, 579 (7th Cir. 2009) (example of pragmatic exception where complaint unambiguously set

 forth dates establishing statute-of-limitations defense). "Observing the distinction is necessary to

 allocate correctly the burdens of pleading and proof." H.A.L. N.Y. Holdings, LLC v. Guinan, 958

 F.3d 627, 632 (7th Cir. 2020). Accordingly, the Court construes the defendants' motion as one

 under Rule 12(c), and the defendants bear "the burden of showing that the allegations of the


 1
  Defendants also seek the dismissal of claims against John Doe defendants, but that issue is moot because the John
 Doe claims were dismissed in the screening entry of April 21, 2020. Dkt. [40].

                                                         2
Case 2:19-cv-00257-JPH-MJD Document 82 Filed 01/21/21 Page 3 of 10 PageID #: 475




 complaint and an answer showed that an affirmative defense conclusively" defeats Mr. Smith's

 older claims as a matter of law. Gunn, 968 F.3d at 807.

        In considering the motion, Mr. Smith's factual allegations are accepted as true and given

 the benefit of all reasonable inferences. Orgone Capital III, LLC v. Daubenspeck, 912 F.3d 1039,

 1044 (7th Cir. 2019).

                                                III. Discussion

        Mr. Smith brings both federal constitutional claims and state law tort claims.

        A.      Federal Claims

        "[I]n § 1983 actions, federal courts apply the statute of limitations governing personal

 injury actions in the state where the injury took place. In Indiana, such claims must be brought

 within two years." Serino v. Hensley, 735 F.3d 588, 590 (7th Cir. 2013) (citation omitted); see also

 Indiana Code section 34-11-2-4. Thus, the applicable statute of limitations for the constitutional

 claims is two years.

        Mr. Smith alleges that he was kept in solitary confinement from March 24, 2011 until

 February 9, 2019, with about a one-day break on March 10, 2015. The defendants argue that

 because of this break, there are two distinct periods of time at issue. The first period of

 confinement in solitary ended on March 10, 2015, and a new period of confinement began on

 March 11, 2015. Mr. Smith filed his complaint on June 3, 2019, so June 3, 2017 was two years

 prior to the filing of the complaint. The defendants argue that any claims based on Mr. Smith's

 confinement through March 10, 2015 are time barred.2




        2
          To the extent the defendants rely on a footnote in an Order in Isby-Israel v. Wynn, et al.,
 No. 2:12-cv-001116-JMS-MJD, dkt. 274 at 4, n. 4, in which the Court said it would limit most of
 its discussion to the review procedures that were in place in the two-year period preceding the
 filing of the suit in light of the statute of limitations, that footnote is not controlling because the
                                                   3
Case 2:19-cv-00257-JPH-MJD Document 82 Filed 01/21/21 Page 4 of 10 PageID #: 476




        Mr. Smith responds that "[t]here is significant doubt as to whether Smith's short release

 from the SHU separates his claim into two for purposes of the statute of limitations." Dkt. 58 at 7.

 He urges the Court to resolve this "doubt" in his favor. Id. Mr. Smith also argues that the doctrines

 of continuing wrong, incapacitation, and concealment should toll his claims. The Court first

 considers whether under the continuing violation doctrine applies.

        The continuing violation doctrine … is aimed at ensuring that illegal conduct is
        punished by preventing a defendant from invoking the earliest manifestation of its
        wrongdoing as a means of running out the limitations clock on a course of
        misconduct that persisted over time; the doctrine serves that end by treating the
        defendant's misconduct as a continuing wrong and deeming an action timely so
        long as the last act evidencing a defendant's violation falls within the limitations
        period. … Thus, where the violation at issue can be characterized as a continuing
        wrong, the limitations period begins to run not when an action on the violation
        could first be brought, but when the course of illegal conduct is complete.

 United States v. Spectrum Brands, 924 F.3d 337, 350 (7th Cir. 2019) (internal citations omitted).

 "A violation is continuing where it would be unreasonable to require or even permit [a prisoner]

 to sue separately over every incident of the defendant's unlawful conduct." Turley v. Rednour, 729

 F.3d 645, 651 (7th Cir. 2013). For a continuing harm, the statute of limitations begins to run on

 the last occurrence of the harm. Id.

        Mr. Smith was placed in solitary confinement on March 24, 2011. Dkt. 41, ¶¶ 169, 181.

 On February 24, 2015, Mr. Smith was approved to be released from solitary confinement and

 transferred to another facility through the ACT Program. Id., ¶ 193. On March 10, 2015, he was

 released to the F housing unit, where in less than an hour he was assaulted by another inmate. Id.,

 ¶¶ 194, 199. Because both offenders continued to fight each other after prison officers ordered

 them to stop, they were sprayed with mace to break up the fight. Id., ¶ 195.


 issue of whether the continuing violation doctrine applied to Mr. Isby's case was not argued to the
 Court.

                                                  4
Case 2:19-cv-00257-JPH-MJD Document 82 Filed 01/21/21 Page 5 of 10 PageID #: 477




        Prison reports indicate that when Mr. Smith arrived at the F housing unit, he announced

 that he was a member of a gang, MLD [Maniac Latin Disciples]. Id., ¶ 199. The inmate who

 attacked Mr. Smith was reported to be a member of a different gang, the Aryan Brotherhood, which

 explained the immediate assault. Id., ¶¶ 199, 205. Mr. Smith was found guilty of assault/battery

 and sanctioned to less than 15 days in disciplinary segregation. Id., ¶ 198; dkt. 1-1 at 4. On March

 25, 2015, a classification hearing was conducted, and it was determined that Mr. Smith should

 remain in solitary confinement. Id., ¶¶ 201, 202; dkt. 1-1 at 5.

        As noted, there were two periods of confinement in solitary confinement: from March 24,

 2011, until March 10, 2015, and then again later on March 10, 2015, until February 9, 2019. The

 continuing violation doctrine deems "an action timely so long as the last act evidencing a

 defendant's violation falls within the limitations period." Spectrum Brands, 924 F.3d at 350

 ("where the violation at issue can be characterized as a continuing wrong, the limitations period

 begins to run not when an action on the violation could first be brought, but when the course of

 illegal conduct is complete."). In Turley, the Seventh Circuit concluded that "lockdowns that

 cumulate to much longer periods, with only short breaks, may be" violations of the Eighth

 Amendment. Turley, 729 F.3d at 654 (Easterbrook, C. J., concurring) ("This case thus is within

 the scope of the cumulative-violation doctrine…"). The court found that a "cumulative approach

 to the continuing violation doctrine" applied to a series of improper lockdowns with short breaks

 such that the "statute of limitations began running from the last date of lockdown, or last day

 confined to the tiny cell…." Id. at 651.

        Here, Mr. Smith was held in administrative segregation from March 24, 2011 until

 February 6, 2019. Dkt. 41, ¶ 1. He alleges that during this time he did not receive periodic

 meaningful review of his placement. Id. The crux of the alleged constitutional violations isn't the



                                                  5
Case 2:19-cv-00257-JPH-MJD Document 82 Filed 01/21/21 Page 6 of 10 PageID #: 478




 reasons why he was placed in administrative segregation first in 2011 and again in 2015 but

 whether he received periodic meaningful review of his placement. The Court finds that "the

 violation at issue can be characterized as a continuing wrong" so "the limitations period begins to

 run not when an action on the violation could first be brought, but when the course of illegal

 conduct is complete." Spectrum Brands, 924 F.3d at 350. See also Turley, 729 F.3d at 650-51

 (applying continuing violation theory to multiple, separate periods of lockdown totaling 534 days

 based "on the cumulative impact of numerous imposed lockdowns."). Therefore, the federal

 claims based on the first period of solitary confinement, from March 24, 2011, until March 10,

 2015, are not barred by the statute of limitations.

         B. Claims Against Beverly Gilmore

         The amended complaint alleges that "Beverly Gilmore was a casework manager in the

 administrative restrictive housing unit at Wabash Valley from 2008 until July 2014." Dkt. 41, ¶ 72.

 As noted, this action was filed on June 23, 2019. Dkt. 1. Ms. Gilmore was not a named defendant

 until the amended complaint was filed on April 22, 2020. Dkt. 41. Even under the continuing

 violation theory, "if a defendant leaves the institution altogether, his involvement in the alleged

 wrong is over. The date of the defendant's departure thus marks the last possible time when the

 claim might have accrued." Wilson v. Wexford Health Sources, Inc., 932 F.3d 513, 518 (7th Cir.

 2019)

         "Because the accrual date is no later than [Ms. Gilmore's] last day of work" at Wabash

 Valley, id. at 518, all federal claims against her are time-barred.

         C.     State Law Claims

         The amended complaint asserts various state law claims, including intentional infliction of

 emotional distress, negligence, negligent training, false imprisonment, confinement, and



                                                   6
Case 2:19-cv-00257-JPH-MJD Document 82 Filed 01/21/21 Page 7 of 10 PageID #: 479




 conspiracy. Dkt. 41, ¶¶ 6-12. The defendants argue that the two-year personal injury statute of

 limitations applies to these state law claims. Ind. Code § 34-11-2-4 ("An action for: (1) injury to

 person or character; … must be commenced within two (2) years after the cause of action

 accrues.").

        Mr. Smith contends that a five-year statute of limitation applies to his state law tort claims,

 relying on Indiana Code § 34-11-2-6. That statute provides:

        An action against:
        (A) a sheriff;
        (B) another public officer; or
        (C) the officer and the officer's sureties on a public bond;

        growing out of a liability incurred by doing an act in an official capacity, or by the
        omission of an official duty, must be commenced within five (5) years after the
        cause of action accrues. However, an action may be commenced against the officer
        or the officer's legal representatives, for money collected in an official capacity and
        not paid over, at any time within six (6) years after the cause of action accrues.

 Id.

        The defendants respond that they are employees of the Indiana Department of Correction

 but are not "public officers" within the meaning of Indiana Code § 34-11-2-6. The Indiana Court

 of Appeals has defined a public officer as an individual that "holds a position for which duties are

 prescribed by law to serve a public purpose." Barrow v. City of Jeffersonville, 973 N.E.2d 1199,

 1204 (Ind. Ct. App. 2012). The Barrow court found that the City Director of Planning and Zoning

 and City Building Commissioner were public officials. Id.

        The Seventh Circuit Court of Appeals did not resolve whether the five-year statute of

 limitations could be applied to tort claims brought against police officers in Howlett v. Hack, 794

 F.3d 721, 726 (7th Cir. 2015), but it acknowledged that "Indiana defines a public officer as an

 'individual [who] holds a position for which duties are prescribed by law to serve a public purpose,'

 and the taking of an oath, while not required, 'is a strong indicator' of a person's status as a public


                                                   7
Case 2:19-cv-00257-JPH-MJD Document 82 Filed 01/21/21 Page 8 of 10 PageID #: 480




 officer." Id. (quoting Barrow, 973 N.E.2d at 1204). The Howlett decision stated that "[t]he

 argument that the public-officer statute applies is thus not a frivolous one." Id. ("Rather, § 34-11-

 2-6 might have been meant to create a uniform statute of limitations for all suits—including those

 for personal injury claims—when those suits are filed against public officers.").

        Mr. Smith argues that Indiana Code section 11-10-1-7 renders the defendants public

 officers because it states, "the department shall review an offender so segregated at least once

 every thirty (30) days to determine whether the reason for segregation still exists." Id. The Court

 does not find this rationale persuasive because the statute is directed to "the department" of

 Correction, not to any specific office or officer.

        The defendants further contend that they cannot be considered "public officers" for

 purposes of the five-year limitations period because they do not serve "out and openly among the

 public," dkt. 60 at 3, but that arguably is not true for all the defendants, including Commissioners

 Lemmon and Carter, Warden Brown, Assistant Wardens Hendrix and Littlejohn, and perhaps

 Southern Regional Director Osburn. Neither party discusses the particular positions each

 defendant held at the relevant times in relation to the public officer statute. Evidence may be

 required to determine which defendants, if any, are public officers.

        Mr. Smith further argues that his incapacitation and the defendants' fraudulent concealment

 toll the statute of limitations on the state law claims. "District courts should not allow motions

 for judgment on the pleadings to deprive the non-moving party of the opportunity to make its

 case." Federated Mut. Ins. Co. v. Coyle Mech. Supply Inc., No. 20-1207, 2020 WL 7585945, at *3

 (7th Cir. Dec. 22, 2020).

        Although the motion may be helpful in disposing of cases in which there is no
        substantive dispute that warrants the litigants and the court proceeding further,
        thereby easing crowded trial dockets in the federal district courts, hasty or
        imprudent use of this summary procedure by the courts violates the policy in favor

                                                      8
Case 2:19-cv-00257-JPH-MJD Document 82 Filed 01/21/21 Page 9 of 10 PageID #: 481




        of ensuring to each litigant a full and fair hearing on the merits of his or her claim
        or defense.

 Id. (quoting 5C Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 1368
 (3d ed. 2002)).

        Considering the various tolling doctrines presented by Mr. Smith, the defendants have not

 met their burden of showing that the statute of limitations conclusively defeats Mr. Smith's state

 law claims against all defendants. The motion for judgment on the pleadings is denied without

 prejudice as to the state law claims.

                                            IV.       Conclusion

        For the foregoing reasons, the defendants' partial motion to dismiss, which the Court

 construes as a motion for partial judgment on the pleadings under Federal Rule 12(c), dkt. [49], is

 granted in part and denied in part. The federal claims brought against Beverly Gilmore are

 dismissed with prejudice. The motion for partial judgment as to the other federal claims is denied

 and as to the state law claims is denied without prejudice.

 SO ORDERED.

 Date: 1/21/2021




                                                  9
Case 2:19-cv-00257-JPH-MJD Document 82 Filed 01/21/21 Page 10 of 10 PageID #: 482




  Distribution:

  All electronically registered counsel




                                          10
